IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-76,056



                   EX PARTE MICHAEL ROY TONEY, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 0676220D IN THE 297 TH DISTRICT COURT
                           TARRANT COUNTY



       Per Curiam. KELLER, P.J., would file and set. MEYERS, J., dissents.


                                      OPINION

       In his subsequent application for a writ of habeas corpus, Applicant claimed that the

State failed to disclose material evidence in violation of Brady v. Maryland, 373 U.S. 83

(1963). We determined that Applicant had met the requirements of Code of Criminal

Procedure Article 11.071, § 5, and we remanded to the trial court to resolve the claim and to

issue findings of fact and conclusions of law. After remand, the trial court signed “Agreed

Proposed Findings of Fact & Conclusions of Law” recommending that relief be granted on

Applicant’s Brady claims. Brady v. Maryland, 373 U.S. 83 (1963). We have reviewed the
                                                                                  Toney - 2

record and the agreed findings of fact and conclusions of law, and we conclude that they are

supported by the record. Accordingly, we grant relief on Applicant’s Brady claims, and we

remand the cause for a new trial.

DELIVERED: December 17, 2008
DO NOT PUBLISH